               Case 19-01298-MAM            Doc 63   Filed 10/04/19   Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                               Case No. 18-16248-BKC-MAM
                                                     Chapter 7
CHANCE & ANTHEM, LLC,

                  Debtor.
_____________________________________/

ROBERT C. FURR not individually but                  ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

                       Plaintiff,
v.

JEFFREY M. SISKIND, et al.,

                  Defendants.
____________________________________/

     AMENDED RESPONSE TO CHAPTER 7 TRUSTEE’S MOTION TO DISQUALIFY
                            (Re ECF No. 52)

         Defendants Second Siskind Family Trust, Siskind Legal Services, LLC, Florida’s

association of Community Banks & Credit Unions, Inc., Sympatico Equine Rescue, Inc.,

Sovereign Gaming & Entertainment, LLC, CannaMED Pharmaceuticals, LLC and Tanya Siskind

hereby file their Response to the Chapter 7 Trustee’s Amended Motion to Disqualify Jeffrey

Siskind as counsel to said adversary defendants. For the reasons set forth herein, the Emergency

Motion should be denied.

                                       INTRODUCTION

         The Chapter 7 Trustee filed its Amended Motion to Disqualify Jeffrey Siskind as Counsel

to Adversary Defendants on September 30, 2019, within which the Trustee cited Siskind’s prior
               Case 19-01298-MAM           Doc 63     Filed 10/04/19      Page 2 of 8



role as the Debtor’s managing member and potential claims against Siskind as being a conflict.

The Trustee also seeks disqualification of Siskind based upon potential adversity between the

various Adversary Defendants.

        The Trustee seeks to disqualify undersigned counsel and his firm due to conflicts of

interest which cannot be waived. Noticeably absent, however, is any allegation that any party

has been or will be prejudiced by the purported conflicts. Such as allegation would be difficult at

best to make when the Trustee has alleged in its adversary complaint that the Adversary

Defendants are Siskind’s alter egos.

        The Trustee fails to explain why these purported apparent conflicts are not waivable.

Instead, the Trustee seeks to interfere with the various Adversary Defendants’ rights to choose

their own counsel. For such an extraordinary request, the Trustee is required to meet a “very

high” standard to prove a violation of at least one Florida Rule of Professional Conduct which is

“severe” enough to impose upon the Court a “plain duty” to disqualify.


        In other words, where a violation of a Rule is not severe disqualification is not required.

General and vague claims, such as those made by the Trustee, are not close to sufficient to meet

this very high standard of proof. As to Rule 4-1.7 which relates to conflicts relating to current

clients, as explained below, to the extent there is conflict here, it is de minimis and therefore

waivable with informed consent pursuant to the plain language of Rule 4-1.7 (and the comments

thereto).

        Motions to disqualify by opposing counsel based on a purported conflict must be viewed

with caution because they are often filed to harass and/or for tactical reasons. Even a cursory

review of the Trustee’s motion shows that it is a half-hearted attempt to sever the attorney-client

relationship which is legally and factual baseless, and that it was filed it simply for tactical
               Case 19-01298-MAM          Doc 63     Filed 10/04/19     Page 3 of 8



reasons and to harass undersigned counsel and his clients. Therefore, the Trustee’s motion

should be denied.

                                      ARGUMENT



        A litigant is presumptively entitled to counsel of its choosing. See Keane v. Jacksonville

Police Fire & Pension Fund Bd. of Trs., 2017 U.S. Dist. LEXIS 149973 at *16 (S.D. Fla., Sept. 1,

2017) (“Keane”). Therefore, only a compelling reason will justify disqualification. Id. Because

disqualification is a harsh sanction, it should be resorted to sparingly. Id. And because a

disqualification motion may be used to harass or for tactical advantage, it should be viewed with

caution. Id. Indeed, disqualification is not mandatory even if a court finds a violation a conflict-

of-interest rule. Id.

        Here, the Trustee has failed to provide a legitimate reason - let alone a compelling reason

as required - to deprive the Adversary Defendants of their fundamental right to choose their

counsel. Indeed, the Trustee does not even address the threshold question: whether he has standing

to disqualify Siskind. As shown below, he does not have standing. Therefore, the Trustee’s motion

should be dismissed for this reason alone.

I.      The Trustee Does Not Have Standing to Seek to Deprive the Adversary Defendants
        of their Fundamental Right to Choose their Own Counsel.

        The general rule is that opposing counsel does not have standing to seek disqualification of

his adversary. See Keane at *19. There is, however, a single “narrow” exception to this general

rule. Id. at *19-20. This sole narrow exception is where there is a conflict “such as clearly to call

in question the fair or efficient administration of justice ….” Id. at *18-19 quoting Rule 4-1.7

(Comment: “Conflict Charged By Opposing Party”) (emphasis added); see also Houston Specialty

Ins. Co. v. Titleworks of Southwest Fla., Inc., 2016 U.S. Dist. LEXIS 173164 at *6-7 (M.D. Fla.,
               Case 19-01298-MAM           Doc 63      Filed 10/04/19     Page 4 of 8



Apr. 12, 2016) (“Houston”). A conflict must be “severe” in order to clearly call into the fair or

efficient administration of justice. See Keane at *19-20. Put another way, opposing counsel does

not have standing unless a conflict is “manifest and glaring” such that such that a court has “a plain

duty to act.” Id. Where the request to disqualify is by someone who is not an aggrieved current

or former client and who has a strategic interest in the disqualification it should be viewed with

caution. Id. The moving party has the burden to prove he has standing to deprive persons of their

fundamental right to choose their own counsel. See Houston at *6-7. This is a “very high” burden

because opposing counsel must prove a severe and glaring conflict. Id. at *7-8. Vague and general

claims are not sufficient to satisfy the “very high standard” to prove that a conflict of interest is

“glaring” and “severe.” Id.; Keane at *19-20.



       The Trustee fails to even address whether he has standing, let alone attempt to meet his

 “very high” burden to prove a “glaring” and “severe” conflict in violation of a Rule. The

 Trustee’s vague and general allegations regarding the purported conflict upon which his motion

 is based fall woefully short of meeting his heavy burden to prove he has standing. The Trustee

 has failed to even address whether the purported conflict affects the fair or efficient administration

 of justice, let alone whether it “clearly” calls it into question. Thus, the motion should be denied

 because the Trustee lacks standing to seek to deprive the Adversary Defendants of their

 fundamental right to choose their own counsel.



II.    The Applicable Florida Rule of Professional Conduct Does Not Provide a Basis for
       Disqualification.

       Because the Trustee lacks standing there is no need to address whether there is a basis to

disqualify. Out of an abundance of caution, however, it will be shown that the Trustee cannot

prevail in any event because there is no such basis.
               Case 19-01298-MAM             Doc 63     Filed 10/04/19       Page 5 of 8



        The Eleventh Circuit has held that where there is an allegation that an attorney has engaged

in an ethical violation, the court must identify the applicable Florida Rule of Professional Conduct

and determine whether the charged attorney violated that rule.               See Keane at *15 citing

Schlumberger Tech. Inc. v. Wiley, 113 F.3d 1553, 1561 (11th Cir. 1997) (stating that a Federal

court “may not simply rely on a general inherent power to admit and suspend attorneys” to decide

a disqualification motion).1

        Rule 4-1.7 prohibits a lawyer from representing a client if the representation of one client

will be directly adverse to another client or if there is a substantial risk the representation of a client

will be materially limited by the lawyer’s responsibilities to another client unless the lawyer

obtains informed consent.        See Rule 4-1.7(a)(b) (emphasis added).             Whether concurrent

representation in litigation is appropriate depends on the nature of the litigation. See Rule 4-1.7

(Comment: “Conflicts in Litigation”). “[C]ommon representation of persons having similar

interests is proper if the risk of adverse effect is minimal.” Id. (emphasis added). Clients can

waive minimal conflicts if they provide informed consent after their lawyer explains the

implications of the common representation and the advantages and risks involved.” Id. A conflict

must be “substantial” to not be waivable. Id.

       Here, the interests of undersigned’s clients are substantially aligned inasmuch as the Trustee

has alleged that all of them are the undersigned’s alter egos. Any alleged conflict between the

undersigned’s clients is waivable (notwithstanding the Trustee’s unsupported and conclusory




1
 Attorneys in the Southern District of Florida are governed in their professional conduct by the Rules
Regulating the Florida Bar. See S.D. Fla. Local Rule 11.1(c).
              Case 19-01298-MAM           Doc 63     Filed 10/04/19     Page 6 of 8



allegations to the contrary) with informed consent after receiving an explanation of the

implications of the common representation and the advantages and risks involved.




       Put another way, because the potential adverse effect of the common representation is

minimal, waiver of the putative conflict is permitted. The Adversary Defendants have provided

such informed consent after receiving an explanation of the implications of the common

representation and the advantages and risks involved. Thus, even if the Trustee has standing to

seek to deprive the Adversary Defendants of their fundamental right to choose their own counsel,

which he does not, there is no basis to disqualify Siskind.

                                         CONCLUSION

       For the reasons set forth herein, the Trustee’s motion to disqualify Jeffrey Siskind as

counsel to Defendants Second Siskind Family Trust, Siskind Legal Services, LLC, Florida’s

association of Community Banks & Credit Unions, Inc., Sympatico Equine Rescue, Inc.,

Sovereign Gaming & Entertainment, LLC, CannaMED Pharmaceuticals, LLC and Tanya Siskind

should be denied.

       WHEREFORE, Defendants Second Siskind Family Trust, Siskind Legal Services, LLC,

Florida’s association of Community Banks & Credit Unions, Inc., Sympatico Equine Rescue, Inc.,

Sovereign Gaming & Entertainment, LLC, CannaMED Pharmaceuticals, LLC and Tanya Siskind

Interested parties and Creditors respectfully request this Court deny the Trustee’s Motion to

Disqualify and for such other relief as this Court deems appropriate.


Dated: October 4, 2019
               Case 19-01298-MAM           Doc 63     Filed 10/04/19     Page 7 of 8



Respectfully submitted,


                                               SISKIND LEGAL

                                               ___/s/ Jeffrey M. Siskind___
                                               Jeffrey M. Siskind, Esquire
                                               FBN 138746
                                               3465 Santa Barbara Drive
                                               Wellington, FL 33414
                                               TEL (561) 791-9565
                                               FAX (561) 791-9581
                                               Email: jeffsiskind@msn.com



                                 CERTIFICATE OF SERVICE

          I hereby certify that a true copy of the foregoing has been furnished this 9th day of

April 2018, via CM/ECF to all persons authorized to receive notices, electronically, as set forth on

the attached Service List and by U.S. Mail, postage prepaid, to all parties listed on the attached

Service List who are not authorized to receive notices, electronically, through the Court’s CM/ECF

system.

                                                ___/s/ Jeffrey M. Siskind___
                                                Jeffrey M. Siskind, Esquire
                                                FBN 138746



                                          SERVICE LIST

Notice will be served via U.S. Mail and/or E-mail upon:

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310 Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile Via email to
             Case 19-01298-MAM         Doc 63    Filed 10/04/19    Page 8 of 8



sth@womenatlawfl. (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445, LP
and Zokaites Properties, LP)

Jeffrey M. Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414 Via e-mail to jeffsiskind@msn.com

CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William Siskind,
deceased 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Robert Gibson 1709 22nd Avenue North Lake Worth, Florida 33460 Via e-mail to
intelexigent@gmail.com

Robert Gibson 7369 Palmdale Drive Boynton Beach, Florida 33436 Via e-mail to
intelexigent@gmail.com
